UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1851


ROBERTO SILVA RAMOS,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:     January 27, 2012          Decided:   February 21, 2012


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Janeen Hicks Pierre, KUCK IMMIGRATION PARTNERS, LLC, Charlotte,
North Carolina, for Petitioner.    Tony West, Assistant Attorney
General, John S. Hogan, Senior Litigation Counsel, Nicole J.
Thomas-Dorris, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roberto Silva Ramos, a native and citizen of Mexico,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)      dismissing         his    appeal    from       the    immigration

judge’s    order    denying       his    motion       to    reopen.        We     deny   the

petition for review.

            After       Ramos    did    not       appear    for    a    Master       Calendar

hearing, the immigration judge found Ramos received notice of

the hearing, that Ramos was notified as to the time, date and

location of the hearing, and that he was also notified that the

failure to appear could result in the issuance of a removal

order.     The immigration judge further found that the Department

of Homeland Security provided documentary evidence establishing

Ramos’ removability.            Accordingly, the immigration judge ordered

that Ramos be removed to Mexico.                   Ramos filed a motion to reopen

claiming    he    did    not    receive      notice    of    the       hearing.       Ramos’

counsel, however, acknowledged that she received notice of the

hearing.

            The    immigration          judge      denied    the       motion    to   reopen

noting    that     service      on     the    respondent’s         counsel      of    record

constitutes proper service of the notice.                     Thus, because service

was proper, Ramos received notice of the hearing.                                The Board

dismissed    Ramos’      appeal,       agreeing      with    the       immigration      judge

                                              2
that notice to the counsel of record constitutes notice to the

respondent.        The Board further noted that to the extent counsel

claimed she was only representing Ramos for the bond hearing,

there are no limited appearances in immigration proceedings.

             The court reviews the denial of a motion to reopen for

abuse of discretion, granting a petition for review only if the

Board decision is arbitrary, capricious, or contrary to law.

Nken v. Holder, 585 F.3d 818, 821 (4th Cir. 2009).                            The court

gives    Board     decisions      denying        motions     to    reopen     “‘extreme

deference.’”       Id. (quoting Barry v. Gonzales, 445 F.3d 741, 744

(4th Cir. 2006)).          “The [Board’s] denial of a motion to reopen

is reviewed with extreme deference, given that motions to reopen

are disfavored because every delay works to the advantage of the

deportable     alien    who     wishes   merely        to   remain      in   the   United

States.”      Barry, 445 F.3d at 744-45 (internal quotation marks

and alteration omitted).

             When a person fails to appear for a removal hearing

after    having     received      written        notice     of    the    hearing,      the

immigration judge shall order that person removed in absentia if

the    Government    establishes      that       the   person     is    removable.       8

U.S.C. § 1229a(b)(5) (2006).                Written notice of the time and

place of the hearing is proper if given “in person to the alien

(or, if personal service is not practicable, through service by

mail    to   the   alien   or    to   the       alien’s     counsel     of   record,    if

                                            3
any)[.]”        8     U.S.C.    §        1229(a)(1)     (2006).       Accordingly,      the

Government      can    establish          proper    notice    by     demonstrating      that

written notice of the time and place of proceedings, and of the

consequences of a failure to appear, “were provided to the alien

or the alien’s counsel of record.”                          8 C.F.R. § 1003.26(c)(2)

(2011).

            The removal order may be rescinded by way of a motion

to reopen filed within 180 days after the date of the removal

order if the alien establishes exceptional circumstances.                                 8

U.S.C.     § 1229a(b)(5)(C)(i)                (2006).        The     term   “exceptional

circumstances         refers        to     exceptional       circumstances    (such      as

battery or extreme cruelty to the alien or any child or parent

of the alien, serious illness of the alien, or serious illness

or death of the spouse, child, or parent of the alien, but not

including less compelling circumstances) beyond the control of

the alien.”         8 U.S.C. § 1229a(e) (2011).

            A       motion     to    reopen      seeking      rescission     of   the    in

absentia removal order may be filed at any time if the alien

demonstrates that he “did not receive notice in accordance with

paragraph       (1)     or     (2)       of    section      1229(a)[.]”       8    U.S.C.

§ 1229a(b)(5)(C)(ii).               Under 8 U.S.C. § 1229(a), notice of the

hearing may be served upon the alien’s counsel of record.

            In        this      instance,           there     were     no    exceptional

circumstances.         Ramos asserted that he did not receive notice of

                                                4
the    hearing.         However,      Ramos’         counsel      conceded      she     received

proper     notice       of      the     Master        Calendar          hearing       from    the

immigration court.             Proper notice served on Ramos’ counsel is

proper    notice    to       Ramos    of    the      date,     time     and    place     of    the

hearing.       See Vaz Dos Reis v. Holder, 606 F.3d 1, 5 (1st Cir.

2010)    (“notice”       and    “knowledge”           are   not    the    same     and    notice

served on counsel of record is sufficient to give alien notice

of the hearing); see also Scorteanu v. INS, 339 F.3d 407, 412

(6th    Cir.    2003)    (collecting            cases);     Garcia       v.    INS,     222   F.3d

1208, 1209-10 (9th Cir. 2000).

               Counsel now asserts that the notice was not proper

because she was only representing Ramos for the bond hearing.

However,       counsel’s       notice      of    appearance        clearly      informed       her

that a limited appearance is not permitted unless authorized by

the    immigration       judge       and   that       counsel      is    not    permitted       to

withdraw       unless    permission         is       granted      from    the     immigration

judge.     We also note that Ramos took personal service of the

notice to appear in which he was informed of his obligation to

provide    a     mailing       address      and      telephone        number      and    of   the

consequences if he failed to appear.

               Because counsel acknowledged receipt of the notice of

the hearing and Ramos did not show exceptional circumstances, we

deny the petition for review.                        We dispense with oral argument

because the facts and legal contentions are adequately presented

                                                 5
in the materials before the court and argument would not aid the

decisional process.

                                                 PETITION DENIED




                               6